732 N.W.2d 538 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Leroy HOUGHTALING, Defendant-Appellant.
Docket No. 133176. COA No. 274040.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the application for leave to appeal the December 29, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for preparation of a corrected presentence report that omits the information that the defendant successfully challenged, as required by MCR 6.425(E)(2).